Case: 14-15261   Date Filed: 07/31/2015   Page: 1 of 8


                                                        [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 14-15261
                        Non-Argument Calendar
                      ________________________

                  D.C. Docket No. 4:12-cv-03892-AKK



CHRISTOPHER HEARN,

                                                           Plaintiff-Appellant,

                                 versus

COMMISSIONER, SOCIAL SECURITY ADMINISTRATION,

                                                          Defendant-Appellee.

                      ________________________

               Appeal from the United States District Court
                  for the Northern District of Alabama
                      ________________________

                             (July 31, 2015)

Before TJOFLAT, JULIE CARNES, and ANDERSON, Circuit Judges.

PER CURIAM:
              Case: 14-15261    Date Filed: 07/31/2015   Page: 2 of 8


      Christopher Hearn appeals from the district court’s judgment affirming the

Commissioner’s denial of his application for a period of supplemental social

security income under 42 U.S.C. § 405(g). Hearn argues that the Appeals Council

inadequately reviewed the new evidence that he submitted and should have

remanded the case to the administrative law judge (“ALJ”); that the district court

erred by not remanding the case based on that same evidence; that the ALJ failed

to consider his impairments in combination and failed to consider all of his severe

impairments; that the ALJ improperly substituted his own opinion for that of

Hearn’s examining doctor; and that the ALJ did not include all of Hearn’s

impairments in the hypothetical question to the vocational expert. Finding no

error, we affirm.

      We review the Commissioner’s decision with deference to the factual

findings and close scrutiny of the legal conclusions. Ingram v. Comm’r of Soc.

Sec. Admin., 496 F.3d 1253, 1260 (11th Cir. 2007). The Commissioner’s factual

findings are conclusive if supported by “substantial evidence,” which is relevant

evidence as a reasonable person would accept as adequate to support a conclusion.

Id. Even if the evidence preponderates against the Commissioner’s factual

findings, we must affirm if the decision is supported by substantial evidence. Id.

Because the Appeals Council’s refusal to consider a submission of new evidence

before denying review amounts to an error of law, that decision is subject to


                                         2
              Case: 14-15261     Date Filed: 07/31/2015    Page: 3 of 8


judicial review, Keeton v. Dep’t of Health & Human Servs., 21 F.3d 1064, 1066

(11th Cir. 1994), which we review de novo, Ingram, 496 F.3d at 1260. When a

claimant properly presents new evidence to the Appeals Council and it denies

review, we essentially consider the claimant’s evidence anew to determine whether

“that new evidence renders the denial of benefits erroneous.” See id. at 1262. A

district court’s determination of whether a remand is necessary is reviewed de

novo. Vega v. Comm’r of Soc. Sec., 265 F.3d 1214, 1218 (11th Cir. 2001).

      I. New evidence

      With a few exceptions, a claimant is allowed to present new evidence at

each stage of the administrative process. See 20 C.F.R. § 416.1470(b). If new and

material evidence is submitted, the Appeals Council must consider the additional

evidence that relates to the period on or before the date of the ALJ’s hearing

decision. Id. The Appeals Council must then evaluate the entire record, including

any new and material evidence submitted, and must then review the case if it finds

that the ALJ’s action, findings, or conclusion is contrary to the weight of the

evidence currently of record. 20 C.F.R. § 416.1470(b).

      Hearn’s reliance on Epps v. Harris, 624 F.2d 1267 (5th Cir. 1980), to argue

that the Appeals Council must show in its written denial that it has adequately

evaluated the new evidence is misplaced in light of the recent decision in Parks ex

rel. D.P. v. Comm'r, Soc. Sec. Admin., 783 F.3d 847, 853 (11th Cir. 2015). The


                                          3
                Case: 14-15261   Date Filed: 07/31/2015   Page: 4 of 8


Appeals Council denied the request for review here, as it had done in Parks, as

opposed to affirming the decision of the ALJ, as had occurred in Epps. “Epps has

little bearing on a denial of a request for review.” Parks, 783 F.3d at 853. Bowen

v. Heckler, 748 F.2d 629, 634 (11th Cir. 1984), also cited by Hearn, “is inapposite

too.” Parks, 783 F.3d at 853. The Appeals Council did not err in its action notice.

      Where a claimant seeks review of the Commissioner’s final decision, the

district court has two methods—each addressing a different problem—for

remanding a case back to the Commissioner under 42 U.S.C. § 405(g). Ingram,
496 F.3d at 1261. These are known as “sentence four remands” and “sentence six

remands.” Id.

      The fourth sentence of § 405(g) provides a federal court the “power to enter,

upon the pleadings and transcript of the record, a judgment affirming, modifying,

or reversing the decision of the Commissioner of Social Security, with or without

remanding the cause for a rehearing.” 42 U.S.C. § 405(g). A sentence four

remand is “based upon a determination that the Commissioner erred in some

respect in reaching the decision to deny benefits,” Jackson v. Chater, 99 F.3d
1086, 1095 (11th Cir. 1996), and is applicable when evidence was properly before

the Commissioner, but “the Appeals Council did not adequately consider the

additional evidence,” Ingram, 496 F.3d at 1268. To obtain a sentence four remand,

the claimant must show that, in light of the new evidence submitted to the Appeals


                                         4
              Case: 14-15261     Date Filed: 07/31/2015    Page: 5 of 8


Council, the ALJ’s decision to deny benefits is not supported by substantial

evidence in the record as a whole. See id. at 1266–67. Hearn’s brief falls far short

of accomplishing this; the brief only suggests that the new submissions “could

bear” on his condition during the relevant time period.

      The sixth sentence of § 405(g) provides a federal court the power to remand

the application for benefits to the Commissioner for the taking of additional

evidence upon a showing “that there is new evidence which is material and that

there is good cause for the failure to incorporate such evidence into the record in a

prior proceeding.” Id. at 1261. Evidence is material if it is relevant and probative

so that there is a reasonable possibility that it would change the administrative

result. See Hyde v. Bowen, 823 F.2d 456, 459 (11th Cir. 1987). Hearn’s brief

contains only conclusory statements about the materiality of any new evidence.

Thus, Hearn has failed to justify remand under the sixth sentence of § 405(g).

      II. Impairments

      The Commissioner uses the following five-step, sequential evaluation

process to determine whether a claimant is disabled: (1) whether the claimant is

currently engaged in substantial gainful activity; (2) whether the claimant has a

severe impairment or combination of impairments; (3) whether the impairment

meets or equals the severity of the specified impairments in the regulations;

(4) based on the Residual Functional Capacity (“RFC”) assessment, whether the


                                          5
              Case: 14-15261     Date Filed: 07/31/2015   Page: 6 of 8


claimant can perform any of his past relevant work despite the impairment; and (5)

whether there are significant numbers of jobs in the national economy that the

claimant can perform given the claimant’s RFC, age, education, and work

experience. 20 C.F.R. § 416.920(a)(4).

      If the ALJ determines at step two that there is no severe impairment, then the

claimant is not disabled. Id. § 416.920(c). Thus, the finding of any severe

impairment, whether or not it results from a single severe impairment or a

combination of impairments that together qualify as “severe,” is enough to satisfy

step two. Jamison v. Bowen, 814 F.2d 585, 588 (11th Cir. 1987). Where a

claimant has alleged several impairments, the Commissioner must consider the

impairments in combination and determine whether the combined impairments

render the claimant disabled. Jones v. Dep’t of Health & Human Servs., 941 F.2d
1529, 1533 (11th Cir. 1991). An ALJ’s statement that it has considered a

combination of impairments is adequate to meet this standard. Id.

      Any error at step two was harmless because the ALJ found in Hearn’s favor

as to impairment, Jamison, 814 F.2d at 588, and the ALJ properly noted that he

considered Hearn’s impairments in the later steps, Jones, 941 F.2d at 1533. We

affirm that the ALJ committed no error in considering Hearn’s severe impairments

or combination of impairments.




                                         6
              Case: 14-15261      Date Filed: 07/31/2015   Page: 7 of 8


III. Doctor’s Report

      An ALJ must determine the weight accorded to various medical opinions.

See 20 C.F.R. § 416.927(c). The ALJ should consider the following factors: the

examining and treatment relationship between the claimant and doctor, the length

of the treatment and the frequency of the examination, the nature and extent of the

treatment relationship, the supportability and consistency of the evidence, the

specialization of the doctor, and other factors that tend to support or contradict the

opinion. Id. The more relevant evidence a medical source presents to support an

opinion, particularly medical signs and laboratory findings, the more weight will

be assigned that opinion. § 416.927(c)(3). Generally, the more consistent an

opinion is with the record as a whole, the more weight will be assigned that

opinion. § 416.927(c)(4).

      The ALJ “may reject the opinion of any physician when the evidence

supports a contrary conclusion.” Bloodsworth v. Heckler, 703 F.2d 1233, 1240

(11th Cir. 1983). The opinion of a treating physician need not be given substantial

weight when there is “good cause” to the contrary, meaning that the opinion was

not bolstered by the evidence, the evidence supported a contrary finding, or the

treating physician’s opinion was conclusory or inconsistent with the doctor’s own

medical records. Phillips v. Barnhart, 357 F.3d 1232, 1240-41 (11th Cir. 2004).




                                           7
               Case: 14-15261      Date Filed: 07/31/2015      Page: 8 of 8


       Hearn suggests that the ALJ substituted his opinion for that of Dr. Wilson,

but Hearn’s own brief shows that the ALJ actually afforded little weight to Dr.

Wilson’s evaluation in light of distinct contrasts with other evidence in the record.

The ALJ complied with Eleventh Circuit precedent and did not err.

       IV. Hypothetical question

       In order for a vocational expert’s testimony to constitute substantial

evidence, the ALJ must pose a hypothetical question that includes all of the

claimant’s impairments. Wilson v. Barnhart, 284 F.3d 1219, 1227 (11th Cir.

2002). The hypothetical need only include the claimant’s impairments, not each

and every symptom. Ingram, 496 F.3d at 1270. Hearn makes only a conclusory

statement about his paranoia and inability to work, which provides the Court no

basis for reversal.

       AFFIRMED. 1




1
    The Commissioner’s motion for leave to file its supplemental appendix out of time is
GRANTED.
                                             8